Citation Nr: 0938241	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The Veteran requested and was scheduled for a hearing before 
a Travel Board Member at the RO in Atlanta, Georgia in July 
2009.  However, the Veteran failed to report to this hearing.  
VA has not received a written statement from the Veteran 
demonstrating good cause for his failure to appear and the 
Veteran has not requested that he be rescheduled for another 
hearing.  As such, the Veteran's request for a hearing is 
deemed withdrawn.  

In his September 2006 appeal to the Board, the Veteran 
requested a separate disability rating for his erectile 
dysfunction.  A review of the record indicates that no action 
has yet to be taken on this claim.  As such, this issue is 
REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Entitlement to an Increased Disability Rating for Diabetes 
Mellitus

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For an 
increased-compensation claim, § 5103(a) requires that the 
Veteran be notified of a need to demonstrate a worsening of 
this disorder, including the impact on his employment and 
daily life.  Also, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  As of yet, the Veteran has not received proper 
notice addressing all of these factors.  

According to a letter from a private physician with the 
initials KCR dated April 2006, the Veteran had restricted 
activities as a result of his diabetes mellitus.  No further 
information was provided in this letter, however, explaining 
what these restrictions were.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran 
is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  
Therefore, considering that the evidence suggests that the 
Veteran's symptomatology may be worse, along with the fact 
that the Veteran's last VA examination for diabetes mellitus 
was in June 2004, the Veteran must be provided with the 
opportunity to report for a current VA examination.  

Furthermore, it does not appear that any private or VA 
medical treatment records have been obtained since June 2001.  
Therefore, the Veteran should be asked to identify any 
additional treatment he has received since June 2001 to the 
present.  If any records are identified, VA should obtain 
said records and incorporate them into the Veteran's claims 
file.  

Entitlement to Service Connection for a Psychiatric Disorder

The Veteran contends that he is entitled to service 
connection for PTSD.  However, as outlined below, additional 
evidentiary development is needed before appellate review may 
proceed on this claim.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Board recognizes that the Veteran's personnel 
records suggest that the Veteran was involved in combat while 
in Vietnam, as it is noted on numerous occasions that he 
participated in operations against communist guerilla forces.  
However, according to the Veteran's June 2004 VA psychiatric 
examination, the Veteran does not meet the American 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) criteria for a diagnosis of PTSD.  In 
fact, there is no medical evidence of record diagnosing the 
Veteran with PTSD.  Service connection may not be granted 
without medical evidence diagnosing PTSD.  

However, the June 2004 VA examiner did diagnose the Veteran 
with an anxiety disorder.  The United States Court of Appeals 
for Veterans Claims (Court) has held that even if a Veteran's 
claim is limited to PTSD without more, VA must interpret the 
Veteran's claim to be a claim for any mental disability that 
may reasonably be encompassed by the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (per curiam order) (it is 
the responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  As of yet, the 
Veteran has not been afforded a VA psychiatric examination to 
determine whether he has any additional psychiatric disorders 
that may be related to military service.  

Furthermore, as noted in the previous section, the record 
does not contain any medical treatment records since June 
2001.  Therefore, the Veteran should be asked whether he has 
sought psychiatric treatment since this time, and if any such 
treatment is identified, these records should be obtained and 
incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given the 
opportunity to identify and submit records 
pertaining to any additional medical or 
psychiatric treatment he has received 
since June 2001.  If any additional 
evidence is identified, VA should attempt 
to obtain this evidence and incorporate it 
into the Veteran's claims file.  

2. Once the above steps have been 
completed, the Veteran should be afforded 
a VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected diabetes mellitus.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should indicate 
whether the Veteran requires insulin, a 
restricted diet, or has to regulate his 
activities in an effort to control his 
service-connected diabetes.  The examiner 
should also indicate whether the Veteran 
has suffered any episodes of ketoacidosis 
or hypoglycemic reactions requiring 
hospitalization.  A glucose tolerance test 
is not necessary for VA rating purposes.  

3. The Veteran should also be afforded a 
VA psychiatric examination.  The claims 
file must be made available to the 
physician designated to examine the 
Veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of a psychiatric 
disorder, to include PTSD, appropriate?

(b) If PTSD is diagnosed, can the 
Veteran's PTSD be related to his combat 
service?  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, 
is it at least as likely as not that this 
disorder(s) is a result of the Veteran's 
military service?  

A complete rationale for the opinion 
expressed must be provided.  

3. The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


